Citation Nr: 0521729	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-06 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for the residuals of frostbite 
to the hands and feet has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1956 to May 1958.     

In a March 1975 decision, the RO denied the veteran's 
original claim of service connection for the residuals of 
frostbite.  The veteran was notified of the denial of the 
claim in April 1975, but did not appeal.    

The present matter comes before the Board on appeal from a 
November 2002 rating decision in which the RO denied the 
veteran's petition to reopen the claim for service connection 
for the residuals of frostbite.  In December 2002, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in January 2003, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in March 2003.  The Board has 
generally characterized the claim on appeal consistent with 
the prior denial and the veteran's assertions.

In his March 2003 substantive appeal, the veteran requested 
the opportunity to present testimony at a hearing before a 
Veteran's Law Judge (VLJ) at the RO.  Such hearing was 
scheduled for May 2005; however, the record indicates that 
the veteran cancelled this hearing.  

In September 2003, the veteran testified at a hearing before 
a Decision Review Officer (DRO) at the RO, and a transcript 
of that hearing is of record.  

As reflected in its January 2003 SOC, the RO appears to have 
reopened the veteran's claim for service connection for the 
residuals of frostbite to the hands and feet, but then denied 
the veteran's claim on the merits.  However, the Board has a 
legal duty, under 38 U.S.C.A. §§ 5108 and 7105 (West 2002), 
to consider the new and material question.  Regardless of the 
RO's actions, the Board notes that the question of whether 
new and material evidence has been presented to reopen the 
claim must be addressed by the Board, because the issue goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board 
must first decide whether new and material evidence to reopen 
the prior March 1975 denial has been received.     

The Board's decision granting the veteran's petition to 
reopen is set forth below.  The claim for service connection 
for the residuals of frostbite to the hands and feet, on the 
merits, is addressed in the remand following the order; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The RO will notify the 
veteran when further action, on his part, is required.


FINDINGS OF FACT

1.	In a March 1975 decision, the RO denied service connection 
for the residuals of frostbite.  

2.	New evidence added to the record since the RO's March 1975 
decision, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.	The RO's March 1975 denial of service connection for the 
residuals of frostbite is final.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1100 (2004).

2.	As evidence added to the record since the March 1975 RO 
denial is new and material, the requirements for reopening 
the veteran's claim for service connection for the residuals 
of frostbite to the hands and feet, are met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

While some duties to assist and notify the claimant are 
nonetheless owed this veteran, in view of the Board's 
favorable disposition of the petition to reopen the claim for 
service connection for the residuals of frostbite to the 
hands and feet, the Board finds that all notification and 
development action needed to fairly adjudicate this aspect of 
the appeal has been accomplished.  

II. Analysis of Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

As indicated above, in a March 1975 decision, the RO denied 
service connection for the residuals of frostbite.  Evidence 
then considered consisted of the veteran's service medical 
records (SMRs), and VA hospitalization reports dated from 
December 1974 to March 1975.  Based on a review of the 
evidence, the RO determined that there was no incident of 
frostbite noted in the veteran's SMRs, or otherwise shown 
through the remaining evidence of record to have occurred in 
service.  The RO also indicated that the veteran had been 
treated following service at a VA facility for unrelated 
health conditions, but did not specifically note at this time 
any post-service disabilities of the hands or feet, or 
disabilities that had been attributed to frostbite.  Although 
the RO notified the veteran of the denial in April 1975, he 
did not initiate an appeal; hence, the denial is final as to 
the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

The present claim was initiated in November 2001.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this case, Title 38 Code of Federal Regulations, 
Section 3.156(a) was recently revised to define "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
was the March 1975 denial of service connection.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the RO's March 1975 
denial in this case includes outpatient and hospitalization 
records from the Brockton VA Medical Center (VAMC) in 
Brockton, Massachusetts, dated from October 1980 to July 
1993; outpatient records from the Northampton VAMC in Leeds, 
Massachusetts, dated from December 1993 to January 2004; the 
report of a June 2002 VA examination; treatment reports from 
the Mediplex Rehabilitation Center in Boston, dated from 
August 1993 to October 1993; an August 2002 report from the 
Mercy Medical Center in Springfield, Massachusetts; and a May 
2005 letter from Dr.       B. Smith.  Also added to the 
record is a transcript of the veteran's September 2003 DRO 
hearing.  

In particular, the report of the June 2002 VA examination 
reflects the veteran's history of a cold weather injury 
during service, and a diagnosis of status post frostbite, 
bilateral hands with residual minimal osteoarthritic changes, 
and bilateral feet with residual onychomycosis and minimal 
osteoarthritic changes.  These findings provide competent 
evidence of one or more current disabilities that have been 
attributed to an in-service cold weather injury.   

The Board finds that the June 2002 examination report is 
"new" in the sense that it was not previously before agency 
decision makers, and is not cumulative or duplicative of 
evidence previously of record.  This evidence is also 
"material" for purposes of reopening the claim for service 
connection.  While the examiner's opinion may be based 
substantially on the veteran's subjective history, the Board 
points out that, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  See 
Justus, 3 Vet. App. at 512-513.  As such, the Board finds 
that the above treatment report relates to unestablished 
facts necessary to establish the claim-i.e., whether the 
veteran currently suffers from any residuals of an in-service 
frostbite injury to the hands and feet-and thus, raises a 
reasonable possibility of substantiating the claim.


ORDER

As new and material evidence to reopen the claim for service 
connection for the residuals of frostbite to the hands and 
feet has been received, to this extent only, the appeal is 
granted.


REMAND

In view of the Board's determination that the claim of 
service connection for the residuals of frostbite to the 
hands and feet is reopened, this claim must be reviewed on a 
de novo basis.  

The Board also finds that additional development of the 
evidence in connection with this claim is warranted.

The veteran's SMRs do not include any findings or complaints 
specifically with regard to frostbite.  A July 1959 
physician's report reflects that the veteran was treated for 
several small abrasions about his toes and both feet, 
following an approximate four-hour work detail that required 
him to keep his feet submerged under water at length.  There 
were no lacerations to the feet, and no signs of any 
infection.  

As indicated above, the post-service evidence includes the 
report of a June 2002 VA medical examination, that notes a 
diagnosis of status post frostbite, bilateral hands with 
residual minimal osteoarthritic changes, and bilateral feet 
with residual onychomycosis and minimal osteoarthritic 
changes.  Treatment records from the Northampton VAMC, dated 
from December 2001 to July 2003, include an April 2002 VA 
podiatrist's report noting the veteran's subjective report of 
frostbite to both feet; the assessment was onychomycosis and 
dermatitis, secondary to cold injury.  During the September 
2003 RO hearing, the veteran testified that he suffered cold 
weather exposure and developed an infection of the feet while 
stationed at a military base in Korea, following a long-term 
duty assignment outdoors in which he arranged sandbags 
alongside a river bank.  He stated that he had further 
exposure to the cold while serving with a mobile artillery 
unit.     

While a June 2002 examiner has diagnosed disabilities of the 
hands and feet as the result of the veteran's claimed 
frostbite injury, this opinion does not clearly reflect the 
basis upon which the physician identified a medical 
relationship between the currently diagnosed conditions and 
military service; in this regard, the physician appears to 
have relied significantly on the veteran's reported history, 
and there is no indication as to whether he reviewed the 
pertinent medical history (to include SMRs).  Hence, another 
VA examination and opinion, based on consideration of the 
veteran's documented history as well as his assertions, is 
needed to address the current nature of any disability(ies) 
affecting the hands and feet, and whether each diagnosed 
disability is medically related to in-service frostbite 
injury.  
      
Accordingly, the RO should arrange for the veteran to undergo 
further examination by a physician, at an appropriate VA 
medical facility.  See 38 U.S.C.A. § 5103A (West 2002).  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, will result in a 
denial of the reopened claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.     

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain all pertinent outstanding SMRs.  The 
Board notes in this respect that it is imperative that VA 
obtain and associate with the claims file any outstanding 
records of in-service hospitalization of which it has been 
put on notice.  See 38 U.S.C.A               § 5103A(a),(b).  
In his December 2002 NOD, the veteran stated that he received 
treatment during military service for injuries related to 
cold weather exposure at Camp Kaiser, in a MASH unit with the 
7th Division, 3rd Infantry, Company B.  A review of those SMRs 
already associated with the claims file does not indicate 
that such hospitalization records have yet been obtained.  
Thus, the RO should request from the National Personnel 
Records Center (NPRC) (and any other appropriate source(s), 
as necessary) the outstanding in-service hospitalization 
records of the veteran, associating all records and/or 
responses received with the claims file.  See 38 U.S.C.A. § 
5103A(b)(3).    
  
The RO should also obtain and associate with the claims file 
all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the 
Northampton VAMC, dated from December 2003 to January 2004.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Northampton 
VAMC following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2004) as regards requests for records from Federal 
facilities.  

Further, to ensure that all due process requirements are met 
with respect to the claim on appeal, the RO should also give 
the veteran another opportunity to present information and/or 
evidence pertinent to the claim.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See             38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should undertake appropriate 
action to obtain from the NPRC (and any 
other appropriate source(s), as necessary) 
all outstanding records of evaluation 
and/or treatment of the veteran during 
service at Camp Kaiser, in a MASH unit 
with the 7th Division, 3rd Infantry,   
Company B, following the procedures set 
forth in 38 C.F.R. § 3.159 as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should obtain from the 
Northampton VAMC all outstanding pertinent 
records of evaluation and/or treatment for 
the veteran's claimed residuals of 
frostbite to the hands and feet, from 
January 2004 to the present.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
examination by a physician, for the 
claimed residuals of frostbite to the 
hands and feet, at an appropriate VA 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should identify all 
disability affecting the hands and feet 
taking into account the veteran's report 
of frostbite to those areas.  With 
respect to each diagnosed disability, the 
examiner should opine whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is medically related to an in-
service frostbite injury.  In providing 
the requested opinion, the examiner 
should note his or her consideration of 
the report of the June 2002 VA 
examination, and the April 2002 treatment 
report from a VA podiatrist noting an 
assessment of conditions of the feet, 
secondary to cold injury.    

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

6.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for residuals of frostbite to 
the hands and feet, in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report to any 
examination scheduled in connection with 
the reopened claim, the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

9.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100 (2004).


 Department of Veterans Affairs


